Citation Nr: 1449676	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  13-24 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disability, claimed as posttraumatic stress disorder (PTSD) and bipolar disorder with substance abuse.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for right shoulder arthritis with impingement. 

3.  Entitlement to service connection for peripheral neuropathy of the right upper extremity.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Patricia Veresink


INTRODUCTION

The Veteran served on active duty from June 1975 to June 1978.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in September 2012 and January 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The Veteran testified at a Board hearing before the undersigned Veterans' Law Judge in May 2014.  A transcript of that hearing has been associated with the claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a psychiatric disability, a right shoulder disability with impingement, and peripheral neuropathy of the right upper extremity, as well as TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An April 2009 rating decision denied service connection for a PTSD, bipolar disorder, and right shoulder disability with impingement.  The denial was continued in September 2009 and October 2009 rating decisions.  The Veteran filed a timely notice of disagreement and statements of the case were issued in April 2010 and June 2010, but the Veteran did not file a substantive appeal and no new and material evidence was submitted to VA within the applicable appeal period.  

2.  Evidence that relates to an unestablished fact necessary to substantiate the claims and that raises a reasonable possibility of substantiating the claims of service connection has been received since the September 2009 and October 2009 rating decisions.


CONCLUSIONS OF LAW

1.  The September 2009 and October 2009 rating decisions are final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2013).

2.  Since the September 2009 denial of service connection for right shoulder arthritis with impingement, new and material evidence has been received to reopen the claim.  38 U.S.C.A. §§ 1131, 5103, 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.303 (2013).

3.  Since the October 2009 denial of service connection for a psychiatric disability, new and material evidence has been received to reopen the claim.  38 U.S.C.A. §§ 1131, 5103, 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants reopening entitlement to service connection for a psychiatric disability and right shoulder arthritis.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary regarding that issue.

The Veteran seeks to reopen claims of entitlement to service connection for a psychiatric disability and right shoulder arthritis.  Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A review of the record shows that a claim of service connection for PTSD, bipolar disorder with substance abuse, and right shoulder arthritis with impingement was originally denied in an April 2009 rating decision.  The denial was confirmed and continued in September 2009 and October 2009 rating decisions.  The Veteran filed a notice of disagreement regarding the rating decisions.  A Statement of the Case was issued in April 2010 regarding the right shoulder and in June 2010 regarding the psychiatric disabilities.  The Veteran did not submit a substantive appeal.  Therefore, the rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2013).  The Veteran also did not submit any information or evidence within the applicable appeal period to render the decision non-final for VA purposes.  See 38 C.F.R. § 3.156(b) (2012); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011) (holding that when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether the statements constitute notices of disagreement, but whether they include the submission of new and material evidence under 38 C.F.R. § 3.156(b)).

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When an appellant seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured after the last disallowance is "new and material."  

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  If it is determined that new and material evidence has been received, the claim must be reopened and VA may then proceed to the merits of the claim on the basis of all the evidence of record.  There is a very low threshold for reopening claims; the requirements in the regulations that the evidence "raises a reasonable possibility of substantiating the claim" should be read as enabling reopening rather than precluding it.  Shade v Shinseki, 24 Vet. App. 110 (2010).

Since the prior final rating decisions in September 2009 and October 2009, VA has received additional evidence, including nexus opinions relating his psychiatric and his right shoulder disorder to injuries incurred while parachute jumping.  This evidence constitutes new evidence as it was not previously submitted to agency decisionmakers.  It is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  

Again, the Court has held that section 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Given this standard, the Board finds that the additional evidence is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claim of service connection for a bilateral hand and wrist disability.


ORDER

New and material evidence having been received, the issue of entitlement to service connection for right shoulder arthritis with impingement is reopened.

New and material evidence having been received, the issue of entitlement to service connection for a psychiatric disability is reopened.


REMAND

During the Board hearing, the Veteran testified that he currently receives benefits from the Social Security Administration (SSA) due to a disability.  The record does not show what disability was at issue before the SSA and does not contain any medical records used in making the determination.  

VA must attempt to obtain relevant records from a Federal department or agency unless further attempts would be futile.  These records include medical and other records from SSA.  See 38 C.F.R. § 3.159(c)(2).  In Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992), the CAVC found that VA's duty to assist specifically includes requesting information from other Federal departments.  In Baker v. West, 11 Vet. App. 163, 169 (1998), the CAVC further stated that VA is required to obtain evidence from other agencies, including decisions of the SSA.  Therefore, the Board finds that remand is necessary to obtain any outstanding SSA records.

Additionally, the Board notes that the Veteran claims he hit his head and shoulder during service while completing a parachute jump.  The Board notes that the Veteran has provided private medical nexus opinions.  These opinions are based solely on the Veteran's lay testimony without any indication of a review of the service treatment records or other pertinent records.  Therefore, the Board finds that a VA examination is necessary to determine if the Veteran's current psychiatric disabilities or right shoulder disability are related to his active service.  

The Veteran's claims of service connection affect the disabilities considered under his TDIU claim; therefore, the service connection and TDIU claims are inextricably intertwined.  Thus, a decision by the Board on the claim for TDIU would, at this point, be premature.

Accordingly, the case is REMANDED for the following action:
(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO/AMC should attempt to obtain and associate with the file any SSA records related to his claimed disabilities, to include the SSA decision granting disability benefits.  The RO should document any attempts to obtain these records, to include any negative responses.

2.  The RO/AMC should attempt to obtain and associate with the file any outstanding VA treatment records related to his claimed disabilities.  The RO should document any attempts to obtain these records, to include any negative responses.

3.  After associating all pertinent outstanding records with the claims file, VA should schedule the Veteran for a VA psychiatric examination.  The examiner should review the claims file and address the following:

a.)  Please list all psychiatric diagnoses.  The examiner must address whether the Veteran has PTSD, bipolar disorder, schizophrenia, substance abuse, or any other psychiatric condition.  

b.)  Is it at least as likely as not that any current psychiatric disability is result of a disease or injury incurred service to include a head injury?  The examiner should consider the Veteran's lay statements to include his complaint that he hit his head after a parachute jump and that he feared for his life during a parachute jump.  

All findings and conclusions should be set forth in a legible report and contain a rationale for any opinions proffered.

4.  After associating all pertinent outstanding records with the claims file, VA should schedule the Veteran for a VA orthopedic examination regarding the shoulder.  The examiner should review the claims file, note any current diagnosis regarding the shoulder, and address the following questions:

a.)  Is it at least as likely as not that any currently diagnosed right shoulder disability, to include arthritis, is the result of a disease or injury incurred in service?  The examiner should consider the Veteran's lay statements to include his assertion that he landed on his shoulder after a parachute jump.  The examiner should also note the Veteran's 2006 injury to his shoulder that is noted in October 2008 VA treatment records.  

b.)  Is it at least as likely as not that any peripheral neuropathy of the right upper extremity is causally or etiologically related to service?  If not, is it at least as likely as not related to the Veteran's current shoulder disability?  The examiner should again consider the Veteran's lay statements to include his assertion that he landed on his shoulder after a parachute jump.  The examiner should also note the Veteran's 2006 injury to his shoulder that is noted in October 2008 VA treatment records.  

All findings and conclusions should be set forth in a legible report and contain a rationale for any opinions proffered.
5.  After completion of the above and any other development the RO/AMC should deem necessary, the RO/AMC should review the expanded record and determine if the claims on appeal may be granted.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


